 1 Law Offices of Robert M. Wilson
   Robert M. Wilson, SBN: 122731
 2 770 L Street, Suite 950
   Sacramento, CA 95814
 3 Telephone: (916) 441-0888
   RWilson@BusinessCounsel.net
 4
   ATTORNEYS FOR DEFENDANT
 5 LAVONDA BAILEY

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:16-CR-00199 GEB

12                                   Plaintiff,
                                                         STIPULATION CONTINUING STATUS
13                          v.                           CONFERENCE AND PROPOSED FINDINGS
                                                         REGARDING EXCLUDABLE TIME PERIODS
14                                                       UNDER SPEEDY TRIAL ACT; [PROPOSED]
                                                         FINDINGS AND ORDER
15
                                                         JUDGE: HON. GARLAND E. BURRELL JR.
16
     KIONI DOGAN, ET AL,,
17                                   Defendants.

18

19

20

21

22
            IT IS HEREBY STIPULATED by and between the defendant Lavonda Bailey, by and through
23
     their undersigned defense counsel, and the United States of America, by and through its counsel,
24
     Christopher Hales, Assistant United States Attorney, that the status conference currently set for
25
     November 15, 2019 should be continued until January 17, 2020, and to exclude time between November
26
     15, 2019 and January 17, 2020, under Local Code T4. The parties agree and stipulate, and request that
27
     the Court find the following:
28

                                                         1
30
 1          1. The government has provided discovery associated with this case, which is voluminous - i.e.

 2 approximately 14,000 pages, plus media materials, to defense counsel.

 3          2. Given the volume of discovery, defense counsel for defendant require additional time to

 4 review the discovery in this matter, to consult with their respective clients and to conduct any necessary

 5 investigation and research related to the charges, to evaluate possible settlement, and to otherwise

 6 prepare for trial.

 7          3. Additionally, counsel for defendant Bailey has provided evidence to the government which

 8 they are reviewing and considering which may aid in the resolution of this matter.

 9          4. Counsel for defendant believes that failure to grant the above-requested continuance would

10 deny counsel the reasonable time necessary for effective preparation, taking into account the exercise of

11 due diligence.

12          5. The government is unopposed to the requested continuance.

13          6. Based on the above-stated findings, the ends of justice served by continuing the case as

14 requested outweigh the interest of the public and the defendant in a trial within the original date

15 prescribed by the Speedy Trial Act.

16          7. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. 3161, et seq., within

17 which trial must commence, the time period of appearance November 15, 2019 to January 17, 2020,

18 inclusive, is deemed excludable pursuant to 18 U.S.C. section 3161(h)(7)(A), B(iv)[Local Code T4]

19 because it results from a continuance granted by the Court at counsel’s request on the basis of the

20 Court’s finding that the ends of justice served by taking such action outweigh the interest of the public

21 and the defendant in a speedy trial. 8. Nothing in this stipulation and order shall preclude a finding that

22 other provisions of the Speedy Trial Act dictate that additional time periods are excludable from the

23   //

24 //

25 //

26 //
27 period within which a trial must commence.

28          IT IS SO STIPULATED.                           Respectfully submitted,

                                                         2
30
 1 Dated: November 14, 2019                             /s/ Robert M. Wilson
                                                        ROBERT M. WILSON
 2                                                      Attorney for Lavonda Bailey
 3
     Dated: November 14, 2019                           /s/ Robert M. Wilson
 4                                                       For CHRISTOPHER HALES
                                                        Assistant U.S. Attorney
 5                                                      Attorneyfor the United States
 6

 7                                               IT IS SO ORDERED.
 8

 9
            Good cause appearing, the status conference presently set for November 15, 2019, at 9:00 A.M.,
10
     is continued to January 17, 2020, at 9:00 A.M.. Time is excluded pursuant to the Speedy Trial Act and
11
     Local Code from November 15, 2019 to January 17, 2020 based on the stipulations set forth above by
12

13 the parties and adopted by the Court.

14          Dated: November 15, 2019

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       3
30
